 



Exhibit 10.1
 
EXECUTIVE AGREEMENT
     THIS EXECUTIVE AGREEMENT (this “Agreement”) is made effective as of the 4th
day of September, 2007, by and between Sourcefire, Inc., a Delaware corporation
(the “Company”), and Douglas McNitt (the “Executive”).
     WHEREAS, the Executive and the Company wish to memorialize the terms of the
Executive’s employment with the Company;
     WHEREAS, the Company anticipates that the Executive’s contribution to the
growth and success of the Company will be substantial;
     WHEREAS, the Company and the Executive desire to provide for certain
arrangements in the event that the Executive’s employment with the Company is
terminated under certain circumstances; and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
on the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the promises and the respective
covenants and agreements of the parties herein contained, and of the employment
of the Executive by the Company, the parties hereto, intending to be legally
bound, do hereby agree as follows:
     1. Definitions. For purposes of this Agreement:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” shall mean the Executive’s (i) theft, fraud, material
dishonesty or gross negligence in the conduct of the Company’s business,
(ii) continuing neglect of the Executive’s duties and responsibilities that has
a material adverse effect on the Company, (iii) engaging in personal conduct
that would constitute grounds for liability for sexual harassment or
discrimination (as proscribed by the U.S. Equal Employment Opportunity
Commission Guidelines or any other applicable state or local regulatory body),
(iv) conviction of, or plea of guilty or nolo contendere to, a felony (other
than a violation of traffic or motor vehicle laws), or (v) a willful and
continued material breach by the Executive of this Agreement or the NDA that has
a material adverse effect on the Company; provided, however, that for purposes
of this Agreement, any purported termination of the Executive’s employment by
the Company shall be presumed to be other than for Cause, unless (A) the Company
first provides written notice to the Executive that includes a statement either
that the Chief Executive Officer or that the Board of Directors has determined
that “Cause” exists, and a statement of the particulars of such conduct, and
(B) the Executive has been provided a period of at least thirty (30) days after
receipt of the Company’s notice during which to cure, rescind or otherwise
remedy the actions, events, or circumstances described in the Company’s notice
to the extent they are based on Sections 1(b)(ii), (iii) or (v) above.
          (c) “Good Reason” shall mean (i) a decrease in the Executive’s base
salary, (ii) a material reduction or material adverse change in the Executive’s
authority, duties, job responsibilities or reporting structure, including,
without limitation, the Executive ceasing to report directly to the Chief
Executive Officer, (iii) a geographic relocation of the Executive without the
Executive’s consent more than thirty (30) miles from the current location of the
Executive’s office as of the date hereof, or (iv) a willful and continued
material breach by the Company of this Agreement or the “Equity Compensation”
section of the Offer Letter that has a material adverse effect on the Executive;
provided, however, that for purposes of this Agreement, any purported
termination of the Executive’s employment by the Executive shall be presumed to
be other than for Good Reason, unless the Executive first provides written
notice to the Company within ninety (90) days following the effective

Page 1 of 7



--------------------------------------------------------------------------------



 



date of such event, and the Company has been provided a period of at least
thirty (30) days after receipt of the Executive’s notice during which to cure,
rescind or otherwise remedy the actions, events, or circumstances described in
the Executive’s notice, and the Executive has terminated his employment with the
Company no later than one hundred twenty (120) days after the date of the
Executive’s Notice of Termination.
          (d) A “Change in Control” shall be deemed to have occurred upon
(A) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders which a majority of the Continuing Directors who are not Affiliates
or Associates of the offeror do not recommend such stockholders accept, or (B) a
change in the composition of the Board over a period of twelve (12) months or
less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors. As used
herein, “Continuing Directors” means members of the Board who either (i) have
been Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board. As used herein, “Affiliate”
and “Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.
          (e) A “Corporate Transaction” shall be deemed to have occurred upon
the consummation of any of the following: (i) a merger or consolidation in which
the Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; (iii) the complete liquidation or dissolution of the
Company; (iv) any reverse merger or series of related transactions culminating
in a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Company Common Stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than forty percent (40%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger; or (v) acquisition in a
single or series of related transactions by any person or related group of
persons (other than the Company or by a Company-sponsored employee benefit plan)
of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act)
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities.
          (f) The “Date of Termination” with respect to any purported
termination of the Executive’s employment means the date specified as such in
the Notice of Termination. In the case of termination of the Executive’s
employment by the Company for Cause, the Date of Termination shall be a date not
less than seven (7) days from the date the Notice of Termination is given by the
Company. In the case of termination of the Executive’s employment by the Company
other than for Cause or by the Executive for any reason, the Date of Termination
shall be a date not less than thirty (30) days from the date the Notice of
Termination is given by the Company or the Executive, as the case may be.

Page 2 of 7



--------------------------------------------------------------------------------



 



          (g) “Notice of Termination” means a written notice of termination of
employment by the terminating party, which notice shall specify a Date of
Termination and the particular facts and circumstances of such termination,
including the existence of Cause, Good Reason or Permanent Disability.
          (h) “Offer Letter” means that certain letter agreement, dated as of
August 10, 2007, by and between the Company and the Executive.
          (i) “Permanent Disability” shall be deemed to exist upon the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of his job, with a reasonable accommodation, for a period in
excess of one hundred twenty (120) consecutive days or in excess of one hundred
eighty (180) days in any consecutive twelve (12) month period. In the event of
any dispute concerning the Permanent Disability of the Executive, the Executive
shall submit to a physical and/or psychological examination by a licensed
physician mutually satisfactory to the Company and the Executive, the cost of
such examination to be paid by the Company, and the determination of such
physician shall be determinative.
     2. Termination of Employment.
          (a) The Executive’s employment may be terminated at any time by the
Company, with or without Cause, by delivery of a Notice of Termination to the
Executive. The Executive’s employment may be terminated at any time by the
Executive, with or without Good Reason, by delivery of a Notice of Termination
to the Company.
          (b) In the event the Company terminates the Executive’s employment
without Cause, or in the event the Executive terminates the Executive’s
employment for Good Reason, then the Company shall, subject to Section 2(g)
hereof, (w) pay the Executive’s base salary through the date of such termination
(including all accrued and unpaid leave time), any earned but unpaid bonuses as
of the date of such termination (to the extent that such earned but unpaid
bonuses have been approved by the Board or any committee of the Board with
appropriate authority), reimbursement of expenses, and any other payments
required by applicable law (collectively, the “Accrued Amounts”) within ten (10)
business days following the Date of Termination, (x) continue to pay to the
Executive the Executive’s base salary in effect immediately prior to the
occurrence of the circumstance giving rise to the Notice of Termination given in
respect thereof through the date that is six (6) months after the Date of
Termination, (y) pay to the Executive, on a monthly basis ratably over a period
of six (6) months after the Date of Termination, an amount equal to fifty
percent (50%) of the maximum bonus or incentive compensation amount for which
the Executive is eligible pursuant to any bonus or incentive compensation plan,
calculated based upon the bonus period in which the Date of Termination falls
and annualized to the extent that such bonus period does not reflect a twelve
(12) month period, and (z) continue to administer and pay for the Executive’s
accident and health insurance benefits (substantially similar to those which the
Executive is receiving immediately prior to the occurrence of the circumstance
giving rise to the Notice of Termination) until the date that is six (6) months
after the Date of Termination.
          (c) If there is a Change in Control or Corporate Transaction of the
Company (in either case, a “Fundamental Event”) or there has been a public
announcement of a Fundamental Event (provided, however, that consummation of the
Fundamental Event shall be a condition precedent to the effectiveness of this
provision) and at any time after it is announced until within one (1) year after
the consummation of the Fundamental Event (i) the Company terminates the
Executive’s employment without Cause, or (ii) the Executive terminates the
Executive’s employment for Good Reason, then the Company shall, subject to
Section 2(g) hereof, (x) pay any and all Accrued Amounts within ten
(10) business days following the Date of Termination, (y) pay to the Executive,
in a lump sum in cash within ten (10) business days after the date on which the
Executive executes the general release described in Section 2(i) without
revocation, an amount equal to the sum of (A) the Executive’s base

Page 3 of 7



--------------------------------------------------------------------------------



 



salary in effect immediately prior to the occurrence of the circumstance giving
rise to the Notice of Termination given in respect thereof and (B) the maximum
bonus or incentive compensation amount for which the Executive is eligible
pursuant to any bonus or incentive compensation plan, calculated based upon the
bonus period in which the Date of Termination falls and annualized to the extent
that such bonus period does not reflect a twelve (12) month period, and
(z) continue to administer and pay for the Executive’s accident and health
insurance benefits (substantially similar to those which the Executive is
receiving immediately prior to the occurrence of the circumstance giving rise to
the Notice of Termination) until the first anniversary of the Date of
Termination.
          (d) In the event of the death of the Executive, this Agreement shall
terminate and shall be of no further force or effect, the Executive shall be
treated for purposes of this Agreement as if the Executive had terminated his
employment without Good Reason, and the Company shall have only those
obligations hereunder set forth in Section 2(f); provided, however, that the
Company shall pay any and all Accrued Amounts to the Executive’s estate; and,
provided further, that the death of the Executive after the Company’s receipt of
a Notice of Termination by the Executive for Good Reason shall not in any way
affect any obligations of the Company pursuant to Section 2(b) or Section 2(c)
hereof which exist at the time of such death.
          (e) In the event of the Permanent Disability of the Executive, the
Company may terminate the Executive’s employment by delivery of a Notice of
Termination to the Executive (or the Executive’s personal or legal
representatives, executors, heirs, distributees, devisees and legatees, as
applicable). Upon the effectiveness of such termination, this Agreement shall
terminate and shall be of no further force or effect, the Executive shall be
treated for purposes of this Agreement as if the Executive had terminated his
employment without Good Reason, and the Company shall have only those
obligations hereunder set forth in Section 2(f); provided, however, that the
Permanent Disability of the Executive after the Company’s receipt of a Notice of
Termination by the Executive for Good Reason shall not in any way affect any
obligations of the Company pursuant to Section 2(b) or Section 2(c) hereof which
exist at the time of such Permanent Disability.
          (f) In the event the Company terminates the Executive’s employment for
Cause, or in the event the Executive terminates the Executive’s employment
without Good Reason, the Company shall pay to the Executive any and all Accrued
Amounts, and the Company shall not have any further liability or obligation
hereunder to the Executive; provided, however, that the termination of the
Executive’s employment for Cause or without Good Reason after the Company’s
receipt of a Notice of Termination shall not in any way affect any obligations
of the Company pursuant to Section 2(b) or Section 2(c) hereof which exist at
the time of such termination.
          (g) Notwithstanding anything to the contrary in this Agreement, if any
benefit or amount payable to the Executive under this Agreement on account of
the Executive’s termination of employment constitutes a “deferral of
compensation” within the meaning of United States Treasury Regulation (“Treasury
Regulation”) Section 1.409A-1(b) and after application of the exemptions
provided in Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9))
(“Deferred Compensation”), the payment of such Deferred Compensation shall,
except as otherwise provided in this paragraph, commence when the Executive
incurs a Separation from Service (as defined below). However, if on the date of
the Executive’s Separation from Service (as defined below), the Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), any Deferred Compensation payable under
this Agreement on account of the Executive’s Separation from Service and within
the first six (6) months following the Executive’s Separation from Service,
shall instead be paid in a lump sum on the first business day of the seventh
(7th) month following the Executive’s Separation from Service. Each payment of
Deferred Compensation shall be considered a separate payment for purposes of
Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-2(b)(2).  For purposes of
this Agreement, “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h), such that the Executive will

Page 4 of 7



--------------------------------------------------------------------------------



 



be considered to have experienced a separation from service if the Company and
the Executive reasonably anticipate that the Executive shall perform no further
services for the Company (whether as an employee or an independent contractor)
or that the level of bona fide services the Executive will perform in the future
(whether as an employee or an independent contractor) will permanently decrease
to no more than 49 percent of the average level of bona fide services performed
by the Executive (whether as an employee or independent contractor) over the
immediately preceding 36-month period.
          (h) Upon termination of the Executive’s employment for any reason, the
Executive shall be entitled to elect to continue to receive health insurance
benefits under COBRA for up to eighteen (18) months, provided that such
continuation of benefits shall be at the Executive’s expense except to the
extent that the Company is obligated to pay for such continuation of benefits
pursuant to Sections 2(b) or 2(c).
          (i) The obligation of the Company to pay any amount specified in
Section 2(b)(x), (y) and (z) or Section 2(c)(y) and (z) is conditioned upon the
Executive’s execution of a full general release in favor of the Company in
substantially the form attached as Attachment I; provided, however, that nothing
in this Agreement shall impair the Executive’s rights to indemnification under
any indemnification agreement(s) between the Executive and the Company, any
rights to and claims for indemnification or as an insured under any directors
and officers liability insurance policy in connection with the Executive’s
service as an officer, employee or agent of the Company or any of its
subsidiaries or affiliates, under their respective certificates of incorporation
and by-laws, or otherwise as provided by law.
     3. Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.
     4. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand delivery or via
reputable overnight delivery service, or (unless otherwise specified) mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed, if to the Executive, to the Executive’s home address as it appears on
the records of the Company, and if to the Company, to the attention of the Chief
Executive Officer at the Company’s executive headquarters, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
     5. Prior Agreement. All prior agreements between the Company and the
Executive with respect to the subject matter hereof, other than the Offer Letter
and the Indemnification Agreement, the NDA and the Restricted Stock Agreements
(each as defined in the Offer Letter), are hereby superseded and terminated
effective as of the date hereof and shall be without further force or effect.
This Agreement, the Offer Letter, the Indemnification Agreement, the NDA and the
Restricted Stock Agreements are intended to be, and shall be, a complete
integration of all prior agreements and discussions between the Company and the
Executive with respect to the subject matter hereof and thereof. It is a
condition of the Executive’s employment with the Company that the Executive
executes this Agreement and the other agreements described in the Offer Letter.

Page 5 of 7



--------------------------------------------------------------------------------



 



     6. Employment of Executive.
          (a) The Executive agrees to serve in an executive capacity and to
undertake and perform the duties and responsibilities described in the Company’s
by-laws, as amended from time to time, together with such other duties as may,
from time to time, be assigned, altered or modified by the Company’s Chief
Executive Officer or the Board. The Executive shall report directly to the
Company’s Chief Executive Officer.
          (b) During the term hereof, the Executive shall devote his best
efforts and full professional time and attention to the business of the Company.
Except with the prior written consent of the Company’s Chief Executive Officer
or the Board, the Executive shall not, during the term hereof, undertake or
engage in any other employment, occupation or business enterprise.
Notwithstanding the foregoing, the Executive may at any time (i) engage in
charitable activities, (ii) serve on corporate, advisory, civic or charitable
boards or committees, (iii) manage personal or family investments, or
(iv) deliver lectures and teach at educational institutions, so long as such
activities do not adversely affect the Executive’s performance of his duties
hereunder, and such determination shall be made at the discretion of the
Company’s Chief Executive Officer or the Board.
          (c) Nothing in this Agreement shall be construed as constituting a
commitment, guarantee, agreement or understanding of any kind or nature that the
Company shall continue to employ the Executive, nor shall this Agreement affect
in any way the right of the Company to terminate the employment of the Executive
at any time and for any reason. By the Executive’s execution of this Agreement,
the Executive acknowledges and agrees that the Executive’s employment is “at
will.” No change of the Executive’s duties as an employee of the Company shall
result in, or be deemed to be, a modification of any of the terms of this
Agreement.
     7. Counsel Fees.
          (a) The Company shall reimburse the Executive for all reasonable legal
fees and expenses incurred by the Executive in seeking in good faith to obtain
or enforce any benefit or right provided by this Agreement in connection with
(i) any tax and accounting matters arising from the termination of the
Executive’s employment hereunder, including but not limited to determinations
made under Section 2(g) hereof, or (ii) the Executive’s entitlement to payments
pursuant to Section 2(c). Undisputed reimbursement payments shall be made within
thirty (30) days after delivery of the Executive’s written request for payment,
accompanied by such evidence of fees and expenses incurred as the Company
reasonably may require. In no event shall reimbursements be made for fees or
expenses incurred by the Executive after the second calendar year following the
calendar year in which the Executive incurs the expense.
          (b) The Company shall reimburse the Executive for all reasonable legal
fees and expenses incurred by the Executive (or the Executive’s personal or
legal representatives, executors, heirs, distributes, devisees and legatees, as
applicable) in disputing in good faith any issue hereunder relating to the
termination of the Executive’s employment, in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement, or in connection with
the review of determinations made under Section 2(g), and any tax audit or
proceeding to the extent attributable to the potential application of section
4999 of the Code to any payment or benefit provided by the Company to the
Executive, provided that the Executive is the prevailing party in any final
judgment with respect to such dispute. Such reimbursement payments shall be made
within thirty (30) days after delivery of the Executive’s written request for
payment following such final judgment, accompanied by such evidence of fees and
expenses incurred as the Company reasonably may require.
     8. No Mitigation. The Company agrees that, if the Executive’s employment is
terminated during the term of this Agreement, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company. Further, the

Page 6 of 7



--------------------------------------------------------------------------------



 



amount of any payment provided hereunder shall not be reduced by any
compensation earned by the Executive.
     9. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland, without regard to provisions thereof relating to choice of law or
conflicts of law. Any legal suit, action or proceeding arising out of or
relating to this Agreement or the Offer Letter shall be commenced in a federal
court in the District of Maryland or in a state court with jurisdiction over
Howard County, Maryland, and each party irrevocably submits to the exclusive
jurisdiction of and exclusive venue in any such court in any such suit, action
or proceeding. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed by facsimile
signatures.
     10. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
[Signatures appear on following page.]

Page 7 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Executive Agreement on
the date and year first above written.

                  SOURCEFIRE, INC., a Delaware corporation    
 
           
 
  By:  /s/ E. Wayne Jackson III    
 
           
 
    E. Wayne Jackson III, Chief Executive Officer    
 
                EXECUTIVE:    
 
   /s/ Douglas  McNitt                
 
  Douglas  McNitt    

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
FORM OF RELEASE
 

 